El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
La Corte de Distrito de Ponee declaró a Juan Reyes culpable del delito de portar un arma prohibida. Al final de *349la transcripción de las notas taquigráficas se reproducen las observaciones qne hizo la corte al dictar sentencia. La corte se expresó como signe:
“A pesar de las contradicciones en que hayan podido incurrir los testigos de El Pueblo, todos están contestes en que vieron la pis-tola; bien sea apuntándole. Pero la declaración más espon-tánea es la de aquel testigo que menos interés tiene en este asunto, Ildefonso Eangel, que pasó y oyó la frase ‘Eeyes (el acusado) no dispares.3 33
El fiscal de esta corte, después de referirse a la prueba en general, dice que esta manifestación de Eangel no ten-día a probar nada por sí sola y qne si la corte descansó ex-clusivamente en diclia manifestación, el caso debe ser revo-cado, ya que el acusado había estado en su casa hasta cierta hora y la meta manifestación del testigo no tendería a de-mostrar si la pistola fue usada en la casa o en la calle. Desde luego, si se usó la pistola en la casa, aunque el acu-sado podía ser culpable de acometimiento y agresión, o aún de un delito mayor, a él no se le podía declarar culpable del delito de portar armas. Por otra parte, el fiscal dice que de creerse la manifestación de Torres, entonces debe confirmarse la sentencia.
Hubo 'prueba tendente a demostrar, especialmente la de-claración del testigo Torres, que el acusado salió con la pistola a la calle. La corte tenía derecho a creer esto y debe presumirse que la corte llegó a la conclusión de que el acusado llevaba’ consigo el arma por la calle. Aunque hubo alguna duda en la mente de la corte, esta duda desa-pareció con la manifestación de Eangel. La declaración de Eangel tendía a demostrar que el tumulto tuvo lugar en la calle.

Bajo estas circunstancias, la sentencia apelada debe ser confirmada.